Title: To Benjamin Franklin from John Barry, 13 March 1781
From: Barry, John
To: Franklin, Benjamin


Sir,L’Orient 13th March 1781.
In my last I forgot to acquaint your Excellency how very poorly the Ship Alliance is mann’d and the great risque we rund in Coming to Sea with Such a Paltry Crew, be assured Sir nothing would have induced me to leave Boston in such a State but Knowing how essential it was to my Country that Colo. Laurens should be Landed in France with the grestest expedition.—
I understand from Mr. Moylan that the Ship with the Continental Stores on board will be ready to Sail in a few days, should it be the Case that the Alliance goes to Convoy her as she is of great value to the Continent it is very requisite that we should have at least thirty or forty more men, for at present she is not more than a match for a small Frigate, there is not a Single American Sailor in this place and my prospect at present is but very bad, with respect to getting Men, unless your Excellency will give orders to take as many America Sailors out of the French Vessells as we want; this day I am informed by good Authority that there is fifty Americans on board a French Privateer at Nantes Commanded by a Captain Byrnes,— we Cannot take a french Sailor either here or in America into our Service therefore I should Conceive we have a right to take our Subjects out of french Vessells;— and I hope your Excellency will give orders for me to send for the Men out of that Privateer at Nantes.—
An Answer will much Oblige your most obedt. Humble servt.
John Barry
His Excellency Benja. Franklin Esqr.—
 
Addressed: His Excellency Benja. Franklin Esqr. / Minister Plenipotentiary from the / United States of America / Paris
Notation: Capt. Barry 13 Mar 1781
